Title: From Thomas Jefferson to Arthur S. Brockenbrough, 11 March 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Mar. 11. 25.
I am now engaged in preparing a general view of the state of our finances on the 1st day of January last, of the probable expences of the present year, and it’s probable income. I cannot do it satisfactorily for want of explanations of some of the articles in the statement you lately furnished me, and which can be given only personally. I have had so many terrible rides to the University lately that I must now ask the favor of you to take one to this place to confer with me. my present view of the estimate for the present year is an uneasy one. I shall want to know particularly the amount of sperate subscriptions due Jan. 1. and of the desperate. also the nearly exact amount of your debts on the same day.affectionately yoursTh: Jefferson